Per Curiam.
Defendant was convicted of possession of heroin with intent to deliver in violation of MCL 333.7401(2)(a); MSA 14.15(7401)(2)(a) after a bench trial in Detroit Recorder’s Court. She was sentenced to from 3-1/2 to 20 years in prison. Defendant appeals her conviction to this Court as of right.
The record indicates that on January 21, 1981, there was a valid arrest warrant outstanding on Joseph Junior Foster. Two Detroit police officers, Joseph Piersante and Henry Scott, saw Foster enter the defendant’s residence at 4226 Grayton in the City of Detroit. The officers followed him into the house. Officer Scott entered the premises first and Piersante followed him. Scott arrested Foster a few feet inside the door. Piersante moved past them to secure the immediate area. Five or six feet down the hall he observed drug cutting and packaging paraphernalia in a bedroom to which the door was open. There was also a tray with a glass bottom with white powder on it, a number of coin envelopes, a triple beam scale and measuring spoons. Piersante requested that Scott go and obtain a search warrant for the house. Neither officer had entered the bedroom at that time. Four to six other officers waited with Piersante to secure the premises. Two people, one of whom was the defendant, were found in the house. About 90 minutes later Scott returned with the warrant. At that time the police finally entered the bedroom and the narcotics in question were seized. Officer Scott’s testimony corroborated the testimony of Piersante. A third police officer, Wallace Jezewski, testified to substantially the same facts although he said that Scott or Piersante may have entered the bedroom.
A suppression hearing was held on April 13, 1982. Foster and defendant sought to suppress the *708evidence obtained from the scene. The motion to suppress was subsequently denied.
Foster and the defendant were tried together. Both of them testified at their trial and confirmed that Foster was arrested a few feet inside of the house. They denied any knowledge of the drugs found in the house. It was stipulated that a number of the exhibits contained heroin.
Defendant claims that the evidence should have been suppressed because it was the subject of an illegal search. The parties do not contest the validity of the arrest warrant or the execution of the arrest warrant at the time the police officers entered the house. The officers had gone to the house on Grayton in order to arrest Foster. Scott and Piersante were the first persons to arrive at the house and arrested Foster immediately.
The issue is whether the search of the third party’s home was an illegal search. Our reading of Steagald v United States, 451 US 204; 101 S Ct 1642; 68 L Ed 2d 38 (1981), convinces us that the search was indeed illegal and that the evidence should have been suppressed.
In Steagald the police had an arrest warrant for a man named Lyons but went to the home of a third party rather than to the home of a person named on the warrant. They entered the third party’s home, found incriminating evidence and prosecuted the third-party homeowner. This is exactly the situation that we are faced with here. In Steagald the Supreme Court held that a search warrant was necessary in such instances because an arrest warrant for another person did not justify the search of a third party’s home. Steagald applies to the facts of this case. The evidence should have been suppressed. Defendant’s conviction, therefore, must be reversed.
*709Defendant’s other claim, regarding the prosecution’s failure to present a res gestae witness, was not preserved by a timely motion. People v Robideau, 94 Mich App 663; 289 NW2d 846 (1980), aff'd 419 Mich 458 (1984). It is the accused’s responsibility to move for a hearing during trial or for a new trial prior to seeking appellate review. People v LeFlore, 96 Mich App 557; 293 NW2d 628 (1980), lv den 409 Mich 927 (1980). The defendant has not met either of these prerequisites. We therefore decline to address this issue on appeal.
Reversed.